Citation Nr: 1636228	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for irritable bowel syndrome, initially rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for degenerative joint disease and degenerative disc disease of the cervical spine, status-post discectomy at C5-C6, with fusion and encroachment on the left, initially rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for adjustment disorder with mixed anxiety and depression, initially rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for bilateral knee arthritis, initially rated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for degenerative arthritis and degenerative disc disease of the lumbar spine, initially rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for degenerative joint disease of the left shoulder, initially rated as 10 percent disabling.

7.  Entitlement to an increased disability evaluation for headaches, initially rated as 10 percent disabling.

8.  Entitlement to an increased disability evaluation for allergic rhinitis, initially rated as noncompensable.

9.  Entitlement to an increased disability evaluation for hypertension, initially rated as noncompensable.

10.  Entitlement to service connection for hyperlipidemia.

11.  Entitlement to service connection for a dental disorder.

12.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to July 1996 and from October 2006 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2010 rating decision granted the Veteran's claims of entitlement to service connection for irritable bowel syndrome, degenerative joint disease and degenerative disc disease of the cervical spine, adjustment disorder, bilateral knee arthritis, degenerative arthritis and degenerative disc disease of the lumbar spine, degenerative joint disease of the left shoulder, and headaches; the Veteran disagrees with the disability evaluations assigned for these disabilities.  The October 2011 rating decision also denied the Veteran's claims for service connection of hyperlipidemia and a dental disorder.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (CAVC) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, a claim for TDIU was found to be reasonably raised by virtue of the Veteran's claim that he is unemployable as a result of his service-connected disabilities on appeal.  As such, TDIU was adjudicated in the December 2012 Statement of the Case, and is properly before the Board.  

In May 2014, the Board remanded the Veteran's claims of entitlement to service connection and TDIU, as well as the claims of entitlement to increased disability ratings for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hyperlipidemia is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hyperlipidemia is not a disability for VA purposes.


CONCLUSION OF LAW

Hyperlipidemia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).   Indeed, that is the case here.  As the law and not the facts are dispositive, no further VCAA duty to assist or duty to notify are necessary.  

Nevertheless, the Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  The Veteran was provided with letters in May 2011 and November 2011.  These letters explained the evidence necessary to substantiate a claim for service connection, the legal criteria for entitlement to such benefits, and his and VA's respective duties for obtaining evidence.  The duty to assist has been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed service connection for hyperlipidemia.  VA treatment records confirm that the Veteran was assessed as having hyperlipidemia.

Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015).  The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  An elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996). A clinical finding such as hyperlipidemia, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  The record contains no evidence that the As the Veteran's hyperlipidemia has not been associated with an underlying disability.   

As there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hyperlipidemia must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

Service connection for hyperlipidemia is denied.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Based on a review of the documents in the Veteran's electronic claims files, it appears that the RO, with regard to the Veteran's remaining claims on appeal, failed to consider medical records from Family Foot Care Center, which were submitted by the Veteran's representative in April 2016.  These records include a copy of a preoperative physical assessment reviewing all of the Veteran's body systems.  The Board acknowledges that the RO issued a supplemental statement of the case as instructed by Board in the May 2014 remand to the RO and as required by VA regulation.  However, the supplemental statement of the case was issued in February 2016, and additional private medical records, including those pertinent to the claims on appeal, have been associated with the Veteran's claims file since that date.  A review of the electronic claims folder does not show that that the Veteran or his representative waived consideration of that evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

As a result, the RO must consider all evidence pertaining to the Veteran's remaining claims on appeal in the first instance.   Therefore, these claims must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

Additionally, the Board acknowledges that the Veteran was afforded VA examinations in October 2010 and November 2010.   Nonetheless, the Veteran asserts that the symptoms of his service-connected irritable bowel syndrome, degenerative joint disease and degenerative disc disease of the cervical spine, adjustment disorder, bilateral knee arthritis, degenerative arthritis and degenerative disc disease of the lumbar spine, degenerative joint disease of the left shoulder, and headaches are more severe than presently evaluated.  The Board observes that VA examinations afforded to the Veteran in October 2010 and November 2010 were provided in connection with his initial claims for service connection.  The Veteran has not been provided VA examinations which consider the severity of his service-connected disability.    

Given that the most recent VA compensation and pension examination are over 5 years old, the Board is of the opinion that new examinations should be scheduled to accurately evaluate the current severity of the disabilities on appeal for which the Veteran is seeking higher disability evaluations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal, for the rating period since January 2016, should be associated with the Veteran's claims file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the veteran for the disabilities on appeal, including any dental records, since January 2016.    After securing the necessary release, the RO should obtain these records.

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal, for the rating period since January 2016.

3.  Schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected bilateral knee arthritis and degenerative joint disease of the left shoulder.  The VA examiner is requested to specifically comment on whether the Veteran has any functional loss as a result of his service-connected bilateral knee arthritis and degenerative joint disease of the left shoulder.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease and degenerative disc disease of the cervical spine and degenerative arthritis and degenerative disc disease of the lumbar spine.  The VA examiner is requested to specifically comment on whether the Veteran has any functional loss as a result of his service-connected degenerative joint disease and degenerative disc disease of the cervical spine and degenerative arthritis and degenerative disc disease of the lumbar spine.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  Schedule the Veteran for a VA gastrointestinal examination to ascertain the current severity and manifestations of his service-connected irritable bowel syndrome.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

6.  Schedule the Veteran for a VA mental disorders examination to ascertain the current severity and manifestations of his service-connected adjustment disorder with mixed anxiety and depression.

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

7.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected headaches.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

8.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected allergic rhinitis.

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

9.  Schedule the Veteran for a VA hypertension examination to ascertain the current severity and manifestations of his service-connected hypertension.

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

10.  After completing any additional notification or development deemed necessary, the RO should also readjudicate the Veteran's claims for increased disability ratings for irritable bowel syndrome, degenerative joint disease and degenerative disc disease of the cervical spine, adjustment disorder, bilateral knee arthritis, degenerative arthritis and degenerative disc disease of the lumbar spine, degenerative joint disease of the left shoulder, and headaches, as well as the claims of entitlement to service connection of a dental disorder and entitlement to TDIU.   

The RO must consider all of the evidence received since the issuance of the February 2016 supplemental statement of the case.  The RO should also undertake any additional development deemed warranted in consideration of all evidence of record.  

If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


